Citation Nr: 1638343	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-33 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	George T. Sink, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969.

This case was previously before the Board of Veterans' Appeals  (Board) on appeal from a November 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) which awarded service connection for PTSD and assigned an initial 50 percent evaluation effective September 2009. 

In pertinent part, a March 2012 Board decision denied the claim for an increased rating for PTSD.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated February 2013 the Court remanded the March 2012 denial of an increased rating for PTSD to the Board for compliance with the instructions included in a January 2013 Joint Motion for Partial Remand (JMPR).  

In July 2013, the Board remanded the matter for additional development.  

A September 2013 rating decision increased the rating for PTSD to 70 percent effective September 30, 2009, the date of receipt of the Veteran's claim for service connection. 

 In March 2014, the Board remanded the claim for additional development. 

In an April 2015, the Board denied entitlement to an initial rating in excess of 70 percent for PTSD, and determined that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders was not on appeal.  The Veteran appealed this decision to the Court.  In a December 2015 Order the Court vacated and remanded the Board's April 2015 decision for action consistent with a joint motion for remand.  

The Veteran testified at an October 2011 Board hearing before a Veterans Law Judge who has since retired.  In February 2015, the Board afforded the Veteran an opportunity for another hearing with a Veterans Law Judge who would participate in this decision.  The Veteran did not respond.  Accordingly the Board will proceed with the consideration of his case.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1. The Veteran's service-connected PTSD has not resulted in total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.

2.  The Veteran meets the schedular requirements for a total disability evaluation based on individual unemployability due to service connected disorders, and his service-connected PTSD precludes him from obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 70 percent for service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 9411 (2015).

2.  The criteria for entitlement to a total disability evaluation based on individual unemployability due to service connected disorders have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claim to grant entitlement to a total disability evaluation based on individual unemployability due to service connected disorders; the Board finds that all notification and development actions needed to fairly adjudicate the claim has been accomplished as to this issue.

The RO provided notice to the Veteran in an October 2009 letter, prior to the date of the issuance of the appealed November 2009 rating decision.  The October 2009 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, for initial rating claims or claims where, as here, service connection has been granted for a disability and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Dingess, 19 Vet. App. at 490-91.

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, the Veteran was afforded VA examinations in October 2009, October 2010 and September 2013.  These examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Thus, the Board finds that the foregoing VA examination reports are adequate for purposes of rendering a decision in the instant appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2015).
 
Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by his representative, as well as his hearing testimony.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background

VA treatment records show that in February 2009, the Veteran's speech was normal.  His affect was bright and though process was logical.  He denied auditory and visual hallucinations.  The Veteran further denied homicidal and suicidal ideation. He was oriented in all spheres.  Records dated in June 2009 showed the Veteran endorsed nightmares, startle response, intrusive thoughts, and avoidance behavior.  He denied memory impairment of loss of interest in activities.  The Veteran also denied feeling distant from people.  He complained of difficulty sleeping, irritability, a little difficulty concentrating, and an exaggerated startle response.  In August 2009, the Veteran was having nightmares secondary to losing his business.  He denied suicidal and homicidal ideation.  The Veteran did not have flight of ideas.  He denied delusions or hallucinations.  He was oriented in all spheres and his memory was intact.  Insight and judgment were limited.  The Veteran was assigned a global assessment of functioning score of 41.

In September 2009, the Veteran's speech was normal.  His affect was full and his thought process was logical and connected.  He denied auditory and visual hallucinations, as well as suicidal and homicidal ideation.  He was oriented times four.  He indicated that two years prior he put a gun to his head; however, he had been drinking, fighting with his spouse, and about to lose his business.  He denied any current suicidal ideation.

On VA examination in October 2009, the Veteran indicated that he thought about Vietnam a lot.  There were no delusions or hallucinations endorsed.  Eye contact was positive.  The Veteran denied suicidal and homicidal ideation.  Personal hygiene was fair.  The Veteran was oriented in all spheres.  He denied ritualistic and obsessive behavior.  Speech was somewhat affected by diminished concentration. He denied panic attacks.  He was assigned a global assessment of functioning score of 56. 

In December 2009, the Veteran again denied suicidal and homicidal ideation to treatment providers.  In February 2010, the Veteran complained of hypervigilance, nightmares, flashbacks, and intrusive thoughts.  He denied hallucinations and homicidal ideation.  He had fleeting suicidal ideation with no plans or intent.  The Veteran attributed his stress secondary to losing his home and business, as well as embezzlement by his wife.  A global assessment of functioning score of 42 was noted. 

Later in February 2010, the Veteran was admitted to the hospital for alcohol dependence.  The providers also noted he had cocaine dependence and a substance induced mood disorder.  After his hospitalization, another entry dated in February 2010 revealed the Veteran was only mildly unkempt.  He denied suicidal and homicidal ideation, as well as delusions and hallucinations.  Memory was intact. Insight and judgment were poor.  Thought process was logical and goal directed.  He was assigned a global assessment of functioning score of 55. 

In March 2010, the Veteran's speech was noted as normal and his grooming was fair.  He was oriented in all spheres.  Affect was euthymic.  Thought process was circumstantial.  He denied suicidal and homicidal ideation, as well as hallucinations.  Insight was poor, but judgment was fair. 

In April 2010, the Veteran was again oriented in all spheres.  His affect was congruent with his mood.  Thoughts were logical and goal directed.  He did complain of nightmares, avoiding thinking about Vietnam, difficulty sleeping, a sense of foreshortened future, and difficulty concentrating.  The Veteran denied suicidal ideation, hallucinations, and delusions.  His speech was normal.  Insight and judgment were poor and memory was intact.  He was assigned a global assessment of functioning score of 60. 

In June 2010, the Veteran had good grooming, normal speech, and was in a good mood.  His affect was congruent with mood.  He denied suicidal and homicidal ideation.  The Veteran also denied auditory and visual hallucinations and paranoia.  He had no symptoms of psychosis.  Thoughts were linear and goal directed.  He was oriented times four.  Insight and judgment were poor.  The Veteran was assigned a global assessment of functioning score of 55. 

On June 16, 2010, the Veteran went to the emergency room for confusion and inappropriate behavior.  Providers indicated he was having an acute manic episode. There was no history of violence.  The Veteran denied suicidal and homicidal ideation.  Insight was present and judgment was impaired.  He was admitted for inpatient treatment.  His global assessment of functioning score was 35.  The Veteran was diagnosed with hypomania, PTSD, and rule out organic etiology of a mood disorder.  The next day the clinician noted probable new onset mania and inability to care for himself.  His thought processes was still tangential and both judgment and insight were poor.  His global assessment of functioning score was 30.  Thereafter, his mood was shown in nurses notes to steadily improve, noted as a 5 out of 10 on June 18, 2010 with a full affect, goal directed thought process, appropriate thought content and concentration reflecting an ability to attend to task.  By June 21, 2010 he rated his mood as an 8 out of 10 and his affect was full.  On June 22, 2010 he was found to be well groomed and cooperative.  Reportedly his mood was really good.  He denied hallucinations or homicidal or suicidal ideation.  His insight was mildly impaired.  He was discharged on that date with a global assessment of functioning score of 40.  On follow-up appointment the next day, the Veteran was seen again and his affect was euthymic.  He denied hallucinations and delusions, and his thought process was linear and goal directed.  Memory was intact and he was fully oriented. Insight and judgment were poor.  His global assessment of functioning score was 50.

When seen in July 2010, the Veteran had been drinking.  His speech was rapid, but his affect was bright.  He denied suicidal and homicidal ideation.  He was oriented in all spheres. Judgment was impaired and insight was poor.  He was assigned a global assessment of functioning score of 50.

An August 2010 VA opinion states the Veteran was unemployable due to the severity of his PTSD and medications taken to control his PTSD.

On VA examination in October 2010, the Veteran indicated he had difficulty falling asleep.  He stated he did not know if he had nightmares.  His appetite was good.  The Veteran reported that following service discharge, he became a heavy equipment operator and he worked for almost 20 years primarily as a crane operator.  He stated that he stopped this job because his wife objected to the amount of time he had to spend traveling.  At that point he got a maintenance job at a local plant although he was laid off from this job after eight years.  He opened his own quick oil change business and operated it for 15 years.  He stated he finally lost his business because of poor business decisions and a bad marriage.  The business failed about two years earlier and he stated that he recognized that he needed to start working.  The Veteran was residing at the home of his ex-wife and 29 year old son.  After his divorce he remarried another woman and this marriage ended in divorce after three years.  He indicated he got along with his son, but they sometimes butted heads.  The Veteran had friends, though he tended to be a loner.  He admitted his cocaine abuse was probably at fault for the loss of his business too.  The Veteran related a history of heavy drinking for which he was admitted for rehabilitation at the VA twice once for 10 days and once for seven in 2010 and in 2009.  He stated that he did not have any suicidal ideation since his last inpatient hospitalization.  The Veteran felt depressed, discouraged, and hopeless.  He denied recent problems with anger management.  He was appropriately dressed and neatly groomed.  He did not appear depressed.  The Veteran was relevant and coherent.  There was no significant impairment in his cognitive functioning.  Reasoning, recall, judgment, concentration and communication abilities appeared within normal limits.  He did complain of irritability and sleeplessness.  He reported improvement in his functioning from his last hospitalization, to include no suicidal ideation and better overall impulse control.  He was assigned a global assessment of functioning score of 52. 

VA outpatient treatment records dated in October 2010 show the Veteran complained of flashbacks, hypervigilance, and sleeplessness.  He denied nightmares.  He was goal directed.  He denied hallucinations and delusions.  He also denied suicidal and homicidal ideation.  Insight and judgment were fair.  The provider noted that global assessment of functioning scores were 55 in May 2010, in February 2010, and on that day. 

In December 2010, the Veteran again denied homicidal and suicidal ideation.  He was groomed.  Affect and mood were congruent and he denied hallucinations.  Insight and judgment were fair.  He was assigned a global assessment of functioning score of 60. 

The Veteran underwent a VA general examination in January 2011.  The Veteran reported that he was forced to close his business as a car technician due to a slow economy and that he was not currently looking for employment.  After a complete review of the claims folder, the examiner, a nurse practitioner, opined that the appellant was able to maintain gainful employment in his previous employment as a car technician and that there were no functional impairments that would limit his ability to work at his previous position or in a sedentary environment.   

In March 2011, the Veteran indicated that he rarely had nightmares.  His speech was normal.  He was again assigned a global assessment of functioning score of 60.

The Veteran testified in October 2011 that he performed perimeter checks.  He reported panic attacks, irritability, anxiety, and memory problems.  He denied hallucinations and delusions and indicated that had had one suicide attempt in the past, but denied homicidal ideation.  He also denied problems with violence.  The Veteran testified that his judgment was poor and that had not worked in four years, but that he did not stop working because of his PTSD. 

VA treatment notes from October 2011 through July 2013 reflect global assessment of functioning scores of 65.  In February 2012 reflect a history of a single episode of mania in February 2010.  The Veteran indicated that he had responded well to Depakote.  His PTSD was noted as stable. 

On VA examination in September 2013, the Veteran was accompanied to the examination by his first ex-wife, with whom he resided.  He described their relationship as fair.  He also lived with their 32 year old son, with whom he stated he did not get along with very well.  His first marriage was from 1973 to 2001 and his second marriage lasted three to four years.  The Veteran and his wife stated that they divorced due his drinking.  While he felt that in the past he had a problem with anger, he felt this issue had subsided although he still argued with his son.  He stated that he considered himself an alcoholic.  Occupationally, the Veteran had not worked in the past 4 to 5 years. 

He endorsed recurrent and distressing recollections, recurrent distressing nightmares, persistent avoidance of stimuli, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, restricted range of affect, sense of a foreshortened future, difficulty sleeping, irritability, outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, and intense psychological distress and reactivity at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The examiner found that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner noted depressed mood, anxiety chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  Although the examiner did not think the Veteran's PTSD completely precluded gainful employment, he did think it had affected his ability to maintain or sustain gainful employment.  The examiner determined that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity, and assigned a global assessment of functioning score of 50. 

In a VA addendum report in May 2014, the examiner opined that the Veteran experienced exacerbations of his PTSD symptoms during the period on appeal.  He was admitted for psychiatric treatment in February 2010 for suicidal ideation with a plan to shoot himself in the head and was again admitted in June 2010 for manic symptoms along with daily use of alcohol.  He was followed on an outpatient basis by several mental health providers from June 2010 through February of 2012.  He did not come for an appointment in April of the prior year, at which time a no show note indicated that he was doing well and was still taking Depakote.  The examiner reiterated that the Veteran's PTSD did not preclude substantially gainful employment.

In an April 2016 correspondence, a certified vocational rehabilitation counselor noted that he reviewed the Veteran's entire claims file and also interviewed the Veteran and his ex-wife.  The counselor indicated that the Veteran was self-employed car technician from 1993 to 2009.  The Veteran began having employment difficulties as early as 2002 secondary to nightmares, sleep disorder, anxiety, depression and startle reflex.  According to the Veteran and his ex-wife, the appellant's lack of mental focus resulted in him exercising poor judgment and making bad decisions which led to the collapse of his business in 2009.

The counselor noted that the Veteran had ongoing symptoms of PTSD including sleep difficulties, repetitive nightmares, anxiety, depression, and a low tolerance to frustration.  The Veteran's ex-wife also reported periods where the appellant did not seem to understand what was expected of him and she also described mental confusion and disorientation.  She described him as very forgetful.  The Veteran and his ex-wife both described low energy and poor motivation.  There was avoidance of crowds and social situations and he spent most of his time at home.  He reported that he was able to go to the American Legion post because it was a comfortable environment and he knew everyone. 

The counselor specifically noted that while the focus of his opinion was solely on the impact of the Veteran's PTSD with alcoholism with his ability to secure or follow substantially gainful employment, he was aware that the Veteran had other nonservice-connected disabilities including bilateral hip pain, chronic obstructive pulmonary disease, pulmonary disease, gastrointestinal problems, hypothyroidism, hypertension and elevated cholesterol.  

The counselor indicated that the Veteran's PTSD symptoms interfered with his ability to focus, attend, concentrate and stay on task to completion.  He was extremely anxious and unable to maintain relationships necessary to succeed in the workplace.  The Veteran found that from 2002 to 2009 the appellant's PTSD symptoms had progressed to the point where he had a failed marriage and lost his business secondary to poor judgment and decision making due to impaired cognitive and social functioning.  Since that time the Veteran had not been able to return to work.  He had been hospitalized twice for suicide attempts and continued to experience depression, severe anxiety, insomnia and refractory symptoms of PTSD and alcoholism.  He was uncomfortable in unfamiliar social situations and experienced environmental triggers of his PTSD that caused him to withdraw from unfamiliar social situations and spend most of his time at home.  The counselor concluded that with a reasonable degree of vocational certainty, he considered the Veteran unable to secure or follow substantially gainful employment.  While the Veteran had nonservice-connected disabilities, this conclusion was based solely on his service-connected PTSD disability.

I.  Higher Initial Rating for PTSD

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2015).

In this case, the RO granted service connection for posttraumatic stress disorder and assigned an initial 50 percent disability evaluation, effective September 30, 2009 under Diagnostic Code 9411.  As noted above, in September 2013, the RO increased the evaluation assigned to the Veteran's service-connected PTSD to 70 percent, effective September 30, 2009.

The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula.  See 38 C.F.R. § 4.130. 

Under the general rating formula for mental disorders, a 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

In accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2015).

One factor for consideration is the global assessment of functioning score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV)).  According to the DSM-IV, global assessment of functioning scores ranging between 61 to 70 reflect some mild symptoms [e.g., depressed mood and mild insomnia] or some difficulty in social, occupational, or school functioning [e.g., occasional truancy, or theft within the household], but generally functioning pretty well, and has some meaningful interpersonal relationships.  Global assessment of functioning scores ranging from 51 to 60 reflect more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co- workers].  Scores ranging from 41 to 50 reflect serious symptoms [e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting] or any serious impairment in social, occupational or school functioning [e.g., no friends, unable to keep a job].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication [e.g., speech is at times illogical, obscure, or irrelevant] or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school]. 

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on global assessment of functioning scores.  See 38 C.F.R. § 4.130 (2015). 

Analysis

After reviewing evidence of record as a whole, the Board finds that the assignment of an initial disability rating greater than 70 percent for the Veteran's service-connected PTSD is not warranted.

While the August 2010 VA physician and the April 2016 vocational rehabilitation counselor opined that the Veteran was unemployable due to the severity of his PTSD, at no point did any examiner or treating physician find that the Veteran's PTSD caused total occupational and social impairment, as is required for the assignment of a 100 percent rating. 

In not granting a 100 percent schedular rating for PTSD, the Board is not minimizing the severity of the Veteran's symptoms.  The evidence demonstrates that the Veteran experienced significant social impairment as a result of his PTSD to include an avoidance of crowds and social situations, a markedly diminished interest or participation in significant activities and feelings of detachment or estrangement from others.  He also reported spending most of his time at home.  

However, total social impairment is not demonstrated.  The Veteran reported being married twice, the first time for more than 15 years, and the second time for a few years.  While both marriages ended in divorce, the Veteran has maintained a relationship with his first ex-wife with whom he resides, and described their relationship as fair.  He also had a relationship with his son, with whom he also resided, although he described some difficulties.  While he described himself as a loner, he reported having friends.  The evidence also shows that the Veteran occasionally engaged in recreational activities such as fishing and golf.  Additionally, the April 2016 vocational counselor also noted that the Veteran reported that he was able to go to the American Legion post because it was a comfortable environment and he knew everyone.  The evidence shows that total social impairment is not demonstrated.

As noted above, the maximum rating of 100 percent requires total occupational and social impairment.  Private, VA treatment records and VA examinations do not show a gross impairment in communication or thought processes, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to maintain personal hygiene, disorientation to time or place, or memory loss for names of own relatives, own occupation, or own name. 

The September 2013 VA examiner also indicated that the Veteran's social and occupational impairment with regard to all mental diagnoses was best summarized as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  This description actually corresponds squarely with the schedular requirements for the assignment of a 50 percent disability rating for PTSD under the General Rating Formula.  

Despite the fact that this description actually corresponds squarely with a lesser disability rating, the Board will not disturb the Veteran's current 70 percent disability rating.  However, an initial rating in excess of 70 percent is clearly not available based on these findings.

In the December 2015 joint motion for remand the Court vacated and remanded the Board's April 2015 decision as the parties determined that the Board failed to address whether the Veteran's disability rating merited staged ratings for his service-connected PTSD.

As a result, the Board has also considered whether staged ratings are appropriate based on any periods of increased or decreased symptomatology.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, while there has been some variation in the severity of the Veteran's PTSD symptoms during the appeal period, the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal.  Therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.

Notably, in a May 2014 VA addendum the examiner indicated that the Veteran experienced exacerbations of his PTSD symptoms during the period on appeal.  The record demonstrates that the Veteran was hospitalized for one day in February 2010 due to suicidal ideation.  However, his symptoms improved with treatment and his risk for suicide at discharge was low.  Subsequent treatment records reflect that he denied suicidal ideation.  Thus, the Board finds that there is no evidence that the appellant was in "persistent" danger of hurting himself.  

Similarly, while the Veteran was hospitalized for one week in June 2010 due an acute manic episode, his symptoms improved with treatment and later that month he exhibited a full affect and denied hallucinations and delusions.  Specifically, treatment notes only days after his admission to the hospital noted that the Veteran's mood was shown to steadily improve with a full affect, goal directed thought process, appropriate thought content and concentration reflecting an ability to attend to task.  He was also found to be well groomed and cooperative, that his mood was really good and he denied hallucinations or homicidal or suicidal ideation.  His memory was found to be intact and judgment was good.  Insight was only mildly impaired.  His global assessment of functioning score increased to 50.  Significantly, in May 2014 a VA examiner provided an addendum to his 2013 examination report, and specifically determined that the manic episodes were merely exacerbations of his PTSD symptoms, as opposed to permanent increases in severity.  

While the Veteran experienced exacerbations of his PTSD symptoms during the period on appeal, the record demonstrates that these exacerbations were for a very brief time period and were not permanent.  Moreover, subsequent treatment records reflect that the Veteran's PTSD is stable with treatment and his most recent global assessment of functioning scores range mostly between 55 and 65, indicative of moderate to mild symptomatology. 

Further, during the course of the appeal, the lowest global assessment of functioning scores assigned were 30, on June 17, 2010 and 35 on June 16, 2010, both during inpatient treatment.  However, by June 23, 2010 his global assessment of functioning score had increased to 50, suggesting no more than a short and temporary exacerbation of symptoms for a one week period that does not reflect a predominant disability picture.  At no time during the course of the claim has the Veteran been found to be a persistent danger to himself or others, as would be suggested by a global assessment of functioning score below 21, nor has there been any gross impairment in communication, inability to perform activities of daily living, disorientation or significant memory loss. 

In sum, although the Veteran had an isolated report of suicidal ideation with plan for one day and was briefly hospitalized in June 2010 for an exacerbation of symptoms that improved in the one week period, the preponderance of the probative evidence is against a finding that the Veteran's psychiatric symptomatology has more nearly approximated total occupational and social impairment for any period of time during the course of the claim such that a schedular 100 percent rating is warranted.  As a result, the Board finds that "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.

The Board has considered the Veteran's contention regarding the severity of his PTSD; however, the objective clinical findings outweigh his subjective assertions as to whether he has total social and occupational impairment due to his PTSD.  As noted above, after his brief hospitalizations, he reported doing much better, and his subsequent global assessment of functioning scores and reported symptoms improved.  As such, the 70 percent rating adequately compensates the Veteran for his symptomatology during these brief periods, as well as during the remaining period of the claim.

Thus, for all the foregoing reasons, the Board finds that an initial rating in excess of 70 percent for PTSD is not warranted.

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  If the Veteran fails to meet any step in the inquiry referral is not in order and the other steps need not be addressed.  

The first step requires the Board to determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Here, the evidence in this case preponderates against finding such an exceptional disability picture that the available schedular evaluation for the Veteran's PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology due to posttraumatic stress disorder.  The schedular criteria specifically allow for occupational impairment (even total occupational impairment) and do not warrant the conclusion that employment impairment renders the Veteran's disability picture exceptional or unusual. Although the Veteran was briefly hospitalized during the claim, such hospitalization was neither prolonged nor has he been frequently hospitalized during the course of this claim.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


II.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders

Laws and Regulations

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2015). Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Analysis

After careful consideration and resolving reasonable doubt in his favor, the Board finds that the Veteran meets the requirements for a total disability evaluation based on individual unemployability due to service connected disorders.  

In the December 2015 joint motion the parties determined that the Board erred in its April 2015 when it found that entitlement to a total disability evaluation based on individual unemployability due to service connected disorders was not on appeal.  

The above evidence indicates that the Veteran last worked in 2009 where he was self-employed as a car mechanic.  Notably, the Veteran was a self-employed car mechanic from 1993 to 2009, and he first began having employment difficulties as early as 2002 secondary to nightmares, sleep disorder, anxiety, depression and startle reflex. 

The Board notes that the Veteran is service-connected for PTSD and bilateral hearing loss.  From the effective date of service connection, his PTSD has been rated as 70 percent disabling.  Accordingly, effective September 30, 2009, the Veteran meets the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a total disability evaluation based on individual unemployability due to service connected disorders as he had a single disability (PTSD)) which resulted in a 60 percent disability rating or more.  38 C.F.R. § 4.16(a) (2015).

As the Veteran meets the objective, minimum percentage requirements, set forth in 38 C.F.R. §4.16(a), for consideration of a total disability evaluation based on individual unemployability due to service connected disorders, the determinative issue is whether his service-connected disabilities render him incapable of securing or maintaining substantially gainful employment. 

There is conflicting evidence on whether the Veteran's service-connected disabilities render him unemployable from performing all forms of substantially gainful employment that are consistent with his education and occupational experience.  At a VA general examination in January 2011, the examining nurse practitioner found that the Veteran was able to maintain gainful employment in his previous employment as a car technician and that there were no functional impairments that would limit his ability to work at his previous position or in a sedentary environment.   However, it appears that the examiner did not consider the Veteran's service-connected PTSD when making this determination as it was noted that the Veteran's psychiatric issues were referred to a specialist.  In addition, it appears that the examiner's opinion regarding employability in large part related to a claimed hypertension disability.

On VA examination in September 2013, the VA examiner indicated that although the Veteran's PTSD did not completely preclude gainful employment, it had affected his ability to maintain or sustain gainful employment.  Similarly, the September 2013 VA examiner in a VA addendum report in May 2014 reiterated that the Veteran's PTSD did not preclude substantially gainful employment.

Conversely, in an August 2010 correspondence, a VA physician opined that the Veteran was unemployable due to the severity of his PTSD and medications taken to control his PTSD.  Additionally, in April 2016 correspondence, a certified vocational rehabilitation counselor concluded that the Veteran was unable to secure or follow substantially gainful employment.  

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

Notably, while the September 2013 VA examiner opined that the Veteran's PTSD did not completely preclude gainful employment it had affected his ability to maintain or sustain gainful employment, the March 2014 Board remand indicated that the level of occupational impairment as a result of the Veteran's service-connected PTSD required clarification.  As a result, the Board instructed the September 2013 VA examiner to provide an addendum opinion which addressed whether the Veteran's PTSD, and any other mental health disabilities that could not be distinguished from PTSD precluded substantially gainful employment.  The Board also instructed the examiner to provide rationale for all the opinions.

While the May 2014 addendum report attempted to address the inadequacies of the September 2013 VA examination report, the VA examiner merely reiterated his opinion that the Veteran's PTSD did not preclude substantially gainful employment without providing a detailed rationale for this conclusion.

Conversely, the April 2016 report offered a full rationale for the positive opinion that the Veteran was unable to secure or follow substantially gainful employment.  In making this determination, the counselor specifically noted that while the Veteran had nonservice-connected disabilities, this conclusion was based solely on his service-connected PTSD disability.

For these reasons, the Board finds that there is an approximate balance of positive and negative evidence regarding the question of whether the Veteran's service-connected disabilities renders him incapable of securing or maintaining substantially gainful employment.

In sum, the evidence of record establishes that the Veteran is not able to engage in substantially gainful employment due to his service-connected psychiatric disorder.  Inasmuch as the evidence denoting multiple limitations associated with the Veteran's service-connected disability, which is found to render the Veteran unemployable, is not outweighed by evidence to the contrary, entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is established.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").

A remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.  

In weighing the evidence, the Board finds that the evidence of record establishes that the Veteran is unable to obtain and maintain substantially gainful employment due to a service-connected disability.  Accordingly, the Board finds that entitlement to total disability evaluation based on individual unemployability due to service connected disorders is warranted.  See 38 C.F.R. §§ 3.102, 4.16(a).


ORDER

Entitlement to an initial evaluation in excess of 70 percent for PTSD is denied.

Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


